Sullivan, J. (dissenting).
"[W]hen a conviction is based upon a plea of guilty an appellate court will rarely, if ever, be able to determine whether an erroneous denial of a motion to suppress contributed to the defendant’s decision, unless at the time of the plea he states or reveals his reason for pleading guilty.” (People v Grant, 45 NY2d 366, 379-380.) Notwithstanding the majority’s reliance on the doctrine of harmless error, I believe that the absence of any suggestion by defendant as to why he pleaded guilty, or at least of a showing of overwhelming evidence of guilt, precludes this court from concluding that the instant case is the rare situation where an erroneous denial of a motion to suppress did not contribute to the decision to plead guilty.
Defendant made two statements after his arrest. The admissibility of the first, to Detective McGarry, was never challenged by a motion to suppress. The second, made to an Assistant District Attorney and video-taped, was. As is conceded, the taking of the second statement violated the rule established in People v Cunningham (49 NY2d 203, 205) "that an uncounseled waiver of a constitutional right will not be deemed voluntary if it is made after the right to counsel has been invoked.”
*190An error of constitutional proportion cannot be deemed harmless if a reasonable possibility exists that its commission might have contributed to the conviction (People v Crimmins, 36 NY2d 230, 240, 241) or, as in this case, to the plea (People v Ramos, 40 NY2d 610, 618-619). In People v Grant (supra, p 377) the Court of Appeals noted "[i]n no case where the defendant has pleaded guilty have we held that an erroneous denial of a pretrial motion to suppress was harmless” (citing People v Ramos, supra, pp 618-619). In Ramos the court, in considering the impact of error in admitting excludable evidence, conceded that certain cases may not require reversal, but emphasized that "a confession is a most serious matter in the trial of a criminal case” and stated "[i]t is enough * * * to note that the confession was a likely factor which might have induced the plea and might have affected substantially a verdict upon a trial.” (Id, at pp 618-619.)
Although the majority believes that a reasonable possibility that the denial of a motion influenced defendant is nonexistent, a fair assessment of his situation at the time he pleaded could also lead to the conclusion that it would be speculative to rule out the refusal to suppress as a contributing factor to the plea. Defendant’s reaffirmation to the Assistant District Attorney of his earlier statement to Detective McGarry must be viewed as at least a possible factor which might have induced the plea. We are unable to balance the statement against the rest of the People’s evidence in assessing the harmlessness of the error since defendant, unlike Grant, did not plead guilty during trial after the People had rested their case. Significant too, as it was in Grant (supra, at p 379), is that in pleading guilty defendant did not waive his right to appeal. Obviously, even if successful on appeal on the issue of the statement’s admissibility, he would face a trial where he would have to confront all of the People’s other evidence, a prospect which apparently does not faze him. In fact, defendant attempted to withdraw his plea at the time of sentence. This certainly does not convey the impression that he pleaded guilty because of a feeling of helplessness in the face of overwhelming evidence of guilt. While we should not close our eyes to the possibility that defendant may have been attempting to manipulate the system to avoid the inevitable, nevertheless he is entitled to certain procedural protections which cannot be denied him. As likely a reason as any for his plea is that, although under certain conditions willing to risk a trial, *191defendant was deterred by the prospect of the admission of two potentially damaging statements which would conflict with any defense he might seek to raise. Consequently, he pleaded in search of a bargain.
It is always a defendant’s option after an adverse ruling on a suppression issue to proceed to trial or accept a still-available plea offer. The advantage in deferring acceptance of the plea offer until after a ruling on the motion to suppress is obvious. It preserves for appellate review the suppression issue. (CPL 470.05, subd 2.) It also gives a defendant the opportuntiy to assess the strength of the People’s case.
If defendant had chosen to go to trial he would be locked into a defense of justification to a shooting which stemmed from a narcotics transaction. For all intents and purposes, he could not disavow the substance of the statement made to Detective McGarry because, on the same day he made the statement he was given an opportunity (albeit tainted) to make a subsequent statement, and he instead reaffirmed his original story. Consequently, any attempt to extricate himself at trial from the narrow confines into which he had straitjacketed himself would have been folly. He may well have viewed a plea as his only viable alternative. This analysis is offered not as a conclusive hypothesis, but rather as an alternative explanation for defendant’s plea.
The test here is similar to the test in a circumstantial evidence case, where the elimination of every reasonable hypothesis but guilt is required. (People v Lagana, 36 NY2d 71, 73-74.) We should rule out every reasonable possibility that the denial of the suppression of defendant’s statement contributed to the plea. Unlike a circumstantial evidence case, however, we have no evidence to weigh, but only defendant’s thoughts which, unfortunately, are not preserved for our review since he did not share them with the trial court. Under such circumstances, I do not believe that we can preclude as a reasonable possibility that he was not influenced by the denial of his motion to suppress.
Accordingly, the judgment should be reversed, defendant’s entire statement to the Assistant District Attorney suppressed, the plea vacated, and the matter remanded for further proceedings.
Sandler, J. P., Lupiano and Carro, JJ., concur with Silverman, J.; Sullivan, J., dissents in an opinion.
*192Judgment, Supreme Court, Bronx County, rendered on April 25, 1978, affirmed.